Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 09/16/2019. 
4.	Claims 1, 16 and 20 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 09/16/2019, 01/28/2020, 06/12/2020, 11/05/2020, 07/15/2021, 08/03/2021, 10/07/2021 and 02/15/2022 are considered by the examiner.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objections
8.	Claim 19 is objected to because of the following informalities: Claim 19 is a dependent claim but it doesn’t depend on any claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1, 2, 8-17 are rejected under 35 U.S.C.103 as being unpatentable over Shukla et al (US 9916366 B1) hereinafter as Shukla in view of Shan et al (US 2016/0042296 A1) hereinafter as Shan.

12.         Regarding claim 1, Shukla teaches computer-implemented method for generating a set of training objects for training a machine learning algorithm (MLA) to determine query similarity based on textual content thereof (see all Figures of Shukla, machine learning algorithm), the MLA executable by a server, the method executable by the server, the method 5comprising: 
retrieving, from a search log database of the server, a first query having been submitted on the server, the first query being associated with a first set of search results, each respective search result being associated with a respective user interaction 10parameter (Fig 1 and col 4, lines 27-43, Fig 2A and col 6, lines 22-38 “Query Logs, Click Logs, Implicit/explicit signals (a respective user interaction parameter)”. Fig 2A and Col 7, lines 59-67, “cached search results store 20”, see also Fig 3 and 4); 
retrieving, from the search log database, based on terms of the first query, a set of queries, each respective query of the set having been previously submitted on the server, each respective query differing from the first query by a pre-determined number of respective terms (Fig 1 and 2A-2B, “previously submitted user queries”, col 2, lines 63-67, col 3, lines 40-43, col 11, lines 59-67, “Identification of Candidate Augmentation Queries”, see also Fig 3 and 4 step 404, “candidate augmentation queries”); 
15retrieving, from the search log database, for each respective query of the set of queries, a respective set of search results, each respective search result of the respective set being associated with a respective user interaction parameter, each respective set of search results including a respective portion of search results differing from search results in 20the first set of search results (Fig 1, 2A, 2B,  Fig 3, “cached search results 205” and Fig 4, see also Fig 5 and col 11, lines 54-58, col 16, lines 31-39); 
computing, by the server, a respective similarity score between the first query and a given query of the set of queries based on: the first set of search results and the respective set of search results, and the associated user interaction parameters in the first set of search results and 25the respective set of search results (Fig 4, step 406); 
determining, by the server, a subset of queries from the set of queries based on the respective similarity score being below a predetermined similarity threshold (Fig 3, “query selector 100”, Fig 4, step 406 and more specifically see Fig 1, “performance threshold 124” and Fig 8); and  13676922.2 40703/12546 
Shukla also teaches the portion of the limitation generating the set of training objects (see the overview and all Figures , each training object “the selected candidate augmentation query” including the first received query from the user 109 and the augmentation query based similarity score).  
However, Shan teaches generating the set of training objects to be used as negative training examples for training the MLA, each training object including the first query, a respective query of the subset of queries, and the respective similarity score between the first query and the respective query (Fig 5, [0011], [0034], [0055], “the TDCM 110 generates master training data for use in training the model 106. As also explained above, the TDCM 110 receives user-behavioral data (e.g., click-through data) from a repository 122 of user-behavior”, [0073]-[0074], [0102], [0129]).  
Also Shan teaches a computer-implemented method for generating a set of training objects for training a machine learning algorithm (MLA) to determine query similarity based on textual content thereof (Fig 1, element 114, “training system”, [0034], “A training system 114 then uses any type of machine learning process to generate a provisional model 116 based on the master training data”), the MLA executable by a server, the method executable by the server, the method 5comprising: 
retrieving, from a search log database of the server, a first query having been submitted on the server, the first query being associated with a first set of search results (Fig 1, query, [0043], “the interface module 130 may provide a page through which the user may enter his or her query, and one or more pages which deliver the search results which have been determined as being relevant to the user's query.”), each respective search result being associated with a respective user interaction 10parameter (Fig 1, [0036], “the TDCM 110 culls the master training data from at least two sources. As a first source, the TDCM 110 receives user-behavioral data from a repository 122 (e.g., a data store) of such data. the user-behavioral data (a respective user interaction parameter) may correspond to click-through data extracted from a click log maintained by any search engine (a search log database of the server), such as search engine 108. The click-through data identifies queries submitted by users, together with click selections made by the users in response to the queries); 
retrieving, from the search log database, based on terms of the first query, a set of queries, each respective query of the set having been previously submitted on the server, each respective query differing from the first query by a pre-determined number of respective terms (Fig 1, [0056], “the user-behavioral data in that repository 122 provides historical records of queries submitted by users, together with an indication of actions (e.g., clicks, non-clicks, etc.) that the users made in response to submitting those queries.”); 
15retrieving, from the search log database, for each respective query of the set of queries, a respective set of search results, each respective search result of the respective set being associated with a respective user interaction parameter, each respective set of search results including a respective portion of search results differing from search results in 20the first set of search results (Fig 1, [0036], [0043], [0045]); 
computing, by the server, a respective similarity score between the first query and a given query of the set of queries based on: the first set of search results and the respective set of search results, and the associated user interaction parameters in the first set of search results and 25the respective set of search results ([0060], [0066], [0096], [0106]); 
determining, by the server, a subset of queries from the set of queries based on the respective similarity score being below a predetermined similarity threshold (Fig 1, 8, [0079]-[0080], [0082], first/second concept vector [0096]- [0097], similarity measure). 13676922.2 40703/12546 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Shan’s system into Shukla’s and by incorporating Shan into Shukla because both systems are related to Query augmentation would generate a model, using a machine-learning process, on the basis of user-behavioral data and knowledge data.

513.	Regarding claim 2, Shukla and Shan teach the invention as claimed in claim 1 above and Shukla further teaches wherein the pre-determined number of differing terms is a single term (col 13, lines 3-23 see also col 17, lines 31-37).  

14.	Regarding claim 8, Shukla and Shan teach the invention as claimed in claim 1 above and Shukla further teaches wherein the computing the respective similarity score between the first query and a given query of the set of queries comprises:  25generating a first query vector for the first query; generating a second query vector for the given query of the and each respective query of the set; and wherein; calculating the similarity score based on a cosine multiplication of the first query and the second query (col 4, lines 1-11, col 13, lines 53-65, “dot products of feature vectors”) also Shan teaches the limitation at (Fig 1, 8, [0079]-[0080], [0082], first/secpnd concept vector [0096]- [0097], similarity measure) .  

15.	Regarding claim 9, Shukla and Shan teach the invention as claimed in claim 8 above and Shukla further teaches wherein generating the first query comprises generating the first query vector based on: the first set of search results, and the associated user interaction parameters in the first set of search results (Fig 1 and col 4, lines 27-43, Fig 2A and col 6, lines 22-38 “Query Logs, Click Logs, Implicit/explicit signals (a respective user interaction parameter)”. Fig 2A and Col 7, lines 59-67, “cached search results store 20”, see also Fig 3 and 4 and col 4, lines 1-11, col 13, lines 53-65, “dot products of feature vectors”), also Shan teaches the limitation at (Fig 1, 8, [0079]-[0080], [0082], first concept vector,).

516.	Regarding claim 10, Shukla and Shan teach the invention as claimed in claim 8 above and Shukla further teaches wherein generating the second query comprises generating the second query vector based on: the respective set of search results associated with the given query, and the associated user interaction parameters the respective set of search results  (Fig 1, 2A, 2B,  Fig 3, “cached search results 205” and Fig 4, see also Fig 5 and col 11, lines 54-58, col 16, lines 31-39 and col 4, lines 1-11, col 13, lines 53-65, “dot products of feature vectors”) also Shan teaches the limitation at (Fig 1, 8, [0079]-[0080], [0082], second concept vector).  

17.	Regarding claim 11, Shukla and Shan teach the invention as claimed in claim 8 above and Shukla further teaches wherein the predetermined similarity threshold is based on a 10value of the cosine multiplication being indicative of similarity between the first query vector and the second query vector (Fig 4, step 406, col 13, lines 53-65, “dot products of feature vectors”) also Shan teaches the limitation at ([0096]- [0097], similarity measure))  

18.	Regarding claim 12, Shukla and Shan teach the invention as claimed in claim 8 above and Shukla further teaches wherein a second trained MLA is configured to generate the first vector and the second vector (col 4, lines 1-11, col 13, lines 53-65, “dot products of feature vectors”) also Shan teaches the limitation at (Fig 8).  

19.	Regarding claim 13, Shukla and Shan teach the invention as claimed in claim 1 above and Shukla further teaches wherein the respective user interaction parameter comprises at 15least one of: a number of clicks, a click-through rate (CTR), a dwell time, a click depth, a bounce rate, and an average time spent on the document (col 5, lines 8-80) also Shan teaches the limitation at (Fig 1).  

20.	Regarding claim 14, Shukla and Shan teach the invention as claimed in claim 1 above and Shan further teaches wherein the method further comprises categorizing each of the subset of queries from the set of queries: based on the respective similarity score being below the predetermined similarity 20threshold as a difficult negative example, and based on the respective similarity score being above the predetermined similarity threshold as being an easy negative example ([0064], [0069], [0074], [0103]).  

21.	Regarding claim 15, Shukla and Shan teach the invention as claimed in claim 1 above and Shan further teaches selecting one of the easy negative examples and the difficult negative example, the selecting being based on a target function 25that the MLA needs to learn ([0064], [0069], [0074], [0103]).

22.         Regarding claim 16, Shukla teaches computer-implemented method for generating a set of training objects for training a machine learning algorithm (MLA) to determine query similarity based on textual content thereof (see all Figures of Shukla, machine learning algorithm), the MLA executable by a server, the method executable by the server, the method 5comprising: 
retrieving, from a search log database of the server, a first query having been submitted on the server, the first query being associated with a first set of search results, each respective search result being associated with a respective user interaction 10parameter (Fig 1 and col 4, lines 27-43, Fig 2A and col 6, lines 22-38 “Query Logs, Click Logs, Implicit/explicit signals (a respective user interaction parameter)”. Fig 2A and Col 7, lines 59-67, “cached search results store 20”, see also Fig 3 and 4); 
retrieving, from the search log database, based on terms of the first query, a set of queries, each respective query of the set having been previously submitted on the server, each respective query differing from the first query by a pre-determined number of respective terms (Fig 1 and 2A-2B, “previously submitted user queries”, col 2, lines 63-67, col 3, lines 40-43, col 11, lines 59-67, “Identification of Candidate Augmentation Queries”, see also Fig 3 and 4 step 404, “candidate augmentation queries”); 
15retrieving, from the search log database, for each respective query of the set of queries, a respective set of search results, each respective search result of the respective set being associated with a respective user interaction parameter, each respective set of search results including a respective portion of search results differing from search results in 20the first set of search results (Fig 1, 2A, 2B,  Fig 3, “cached search results 205” and Fig 4, see also Fig 5 and col 11, lines 54-58, col 16, lines 31-39); 
determining, by the server, a subset of queries from the set of queries such that for a given pair in the subset of queries, the given pair including the first query and one of the respective set of search results: a query difference in queries in minimized; a results difference in respective search results is maximized (Fig 4, step 406, Fig 3, “query selector 100”, Fig 4, step 406 and more specifically see Fig 1, “performance threshold 124” and Fig 8); and  13676922.2 40703/12546 
Shukla also teaches the portion of the limitation generating the set of training objects (see the overview and all Figures , each training object “the selected candidate augmentation query” including the first received query from the user 109 and the augmentation query based similarity score).  
However, Shan teaches generating the set of training objects to be used as negative training examples for training the MLA, each training object including the first query, a respective query of the subset of queries, and the respective similarity score between the first query and the respective query (Fig 5, [0011], [0034], [0055], “the TDCM 110 generates master training data for use in training the model 106. As also explained above, the TDCM 110 receives user-behavioral data (e.g., click-through data) from a repository 122 of user-behavior”, [0073]-[0074], [0102], [0129]).  
Shan also teaches a computer-implemented method for generating a set of training objects for training a machine learning algorithm (MLA) to determine query similarity based on textual content thereof (Fig 1, element 114, “training system”, [0034], “A training system 114 then uses any type of machine learning process to generate a provisional model 116 based on the master training data”), the MLA executable by a server, the method executable by the server, the method 5comprising: 
 retrieving, from a search log database of the server, a first query having been submitted on the server, the first query being associated with a first set of search results (Fig 1, query, [0043], “the interface module 130 may provide a page through which the user may enter his or her query, and one or more pages which deliver the search results which have been determined as being relevant to the user's query.”), each respective search result being associated with a respective user interaction 10parameter (Fig 1, [0036], “the TDCM 110 culls the master training data from at least two sources. As a first source, the TDCM 110 receives user-behavioral data from a repository 122 (e.g., a data store) of such data. the user-behavioral data (a respective user interaction parameter) may correspond to click-through data extracted from a click log maintained by any search engine (a search log database of the server), such as search engine 108. The click-through data identifies queries submitted by users, together with click selections made by the users in response to the queries); 
retrieving, from the search log database, based on terms of the first query, a set of queries, each respective query of the set having been previously submitted on the server, each respective query differing from the first query by a pre-determined number of respective terms (Fig 1, [0056], “the user-behavioral data in that repository 122 provides historical records of queries submitted by users, together with an indication of actions (e.g., clicks, non-clicks, etc.) that the users made in response to submitting those queries.”); 
15retrieving, from the search log database, for each respective query of the set of queries, a respective set of search results, each respective search result of the respective set being associated with a respective user interaction parameter, each respective set of search results including a respective portion of search results differing from search results in 20the first set of search results (Fig 1, [0036], [0043], [0045]); 
determining, by the server, a subset of queries from the set of queries such that for a given pair in the subset of queries, the given pair including the first query and one of the respective set of search results: a query difference in queries in minimized; a results difference in respective search results is maximized ([0104], [0107]-[0108]).13676922.2 40703/12546 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Shan’s system into Shukla’s and by incorporating Shan into Shukla because both systems are related to Query augmentation would generate a model, using a machine-learning process, on the basis of user-behavioral data and knowledge data.

23.	Regarding claim 17, Shukla and Shan teach the invention as claimed in claim 16 above. Further Shan teaches wherein: the query difference is minimized when the queries are different only by a pre- determined low number of query terms; and the results difference is maximized when the search results are different by a pre-determined larger number of search results ([0104], [0107]- [0108]).  

24.        Claims 3-7, and 18-20 are rejected under 35 U.S.C.103 as being unpatentable over Shukla et al (US 9916366 B1) hereinafter as Shukla in view of Shan et al (US 2016/0042296 A1) hereinafter as Shan and further in view of Achuthan et al (US 2013/0024443 A1).

25.	Regarding claim 3, Shukla and Shan teach the invention as claimed in claim 2 above. Shukla and Shan do not specifically teach wherein the respective portion of search results differing from search results in the first set of search results comprises an entirety of search results between the first query and each of the subset of queries being non-overlapping.  
However Achuthan teaches wherein the respective portion of search results differing from search results in the first set of search results comprises an entirety of search results between the first query and each of the subset of queries being non-overlapping ([0045], “If the value produced by the first layer similarity function is 0 for the pair of queries, then there was no overlap in the sets of clicked results from the queries (i.e., none of the clicked results from the first query were clicked results in the second query and vice versa)”, [0047], [0065]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Achuthan’s system into Shukla and Shan combined systems and by incorporating Achuthan into Shukla and Shan combined systems because all systems are related to Query augmentation would analyzing search query relationships and managing electronic content.

26.	Regarding claim 4, Shukla and Shan teach the invention as claimed in claim 2 above. Shukla and Shan do not specifically teach wherein the respective portion of search results differing from search results in the first set of search results comprises a subset of search results between the first query and each of the subset of queries with non-overlapping user interactions parameters.  
However Achuthan teaches wherein the respective portion of search results differing from search results in the first set of search results comprises a subset of search results between the first query and each of the subset of queries with non-overlapping user interactions parameters ([0045], “If the value produced by the first layer similarity function is 0 for the pair of queries, then there was no overlap in the sets of clicked results from the queries (i.e., none of the clicked results from the first query were clicked results in the second query and vice versa)”, [0047], [0065]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Achuthan’s system into Shukla and Shan combined systems and by incorporating Achuthan into Shukla and Shan combined systems because all systems are related to Query augmentation would analyzing search query relationships and managing electronic content.

27.	Regarding claim 5, Shukla and Shan and Achuthan teach the invention as claimed in claim 4 above and Achuthan further teaches wherein the non-overlapping user interactions parameters are 15indicative of past users choosing different search results in the first set of search results and search results in the respective set of search results ([0045], [0047] and [0065]).  

28.	Regarding claim 6, Shukla and Shan teach the invention as claimed in claim 2 above. Shukla and Shan do not specifically teach wherein the respective portion of search results differing from search results in the first set of search results comprises a pre-determine number of search results being non-overlapping.  
However Achuthan teaches wherein the respective portion of search results differing from search results in the first set of search results comprises a pre-determine number of search results being non-overlapping ([0045], [0047], “layer one analysis evaluates query relatedness based on the number of URLs (i.e., clicked results) that are shared between the result sets of two queries.” and [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Achuthan’s system into Shukla and Shan combined systems and by incorporating Achuthan into Shukla and Shan combined systems because all systems are related to Query augmentation would analyzing search query relationships and managing electronic content.

29.	Regarding claim 7, Shukla, Shan and Achuthan teach the invention as claimed in claim 3 above. Further Shan teach wherein the training objects being the negative training example is configured to train the MLA to focus on a difference in search results attributable to the single term being different between the first query and the respective query (Fig 8).  

30.	Regarding claim 18, Shukla and Shan teach the invention as claimed in claim 17 above. Shukla and Shan do not specifically teach wherein the first query and one of the respective set of search results are further selected such that the results difference in respective search results is further maximized based on user interactions with associated overlapping search results.  
However, Achuthan teaches wherein the first query and one of the respective set of search results are further selected such that the results difference in respective search results is further maximized based on user interactions with associated overlapping search results ([0045], [0047], and [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Achuthan’s system into Shukla and Shan combined systems and by incorporating Achuthan into Shukla and Shan combined systems because all systems are related to Query augmentation would analyzing search query relationships and managing electronic content.

31.	Regarding claim 19, Shukla and Shan teach the invention as claimed in claim 17 above. Shukla and Shan do not specifically teach wherein: the query difference is determined based on a number of overlapping search results being above a first pre-determined threshold; the results difference is determined based on the number of overlapping search results being below a second pre-determined threshold.  
However, Achuthan teaches wherein: the query difference is determined based on a number of overlapping search results being above a first pre-determined threshold; the results difference is determined based on the number of overlapping search results being below a second pre-determined threshold ([0045], [0047], and [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Achuthan’s system into Shukla and Shan combined systems and by incorporating Achuthan into Shukla and Shan combined systems because all systems are related to Query augmentation would analyzing search query relationships and managing electronic content.

32.         Regarding claim 20, Shukla teaches computer-implemented method for generating a set of training objects for training a machine learning algorithm (MLA) to determine query similarity based on textual content thereof (see all Figures of Shukla, machine learning algorithm), the MLA executable by a server, the method executable by the server, the method 5comprising: 
retrieving, from a search log database of the server, a first query having been submitted on the server, the first query being associated with a first set of search results, each respective search result being associated with a respective user interaction 10parameter (Fig 1 and col 4, lines 27-43, Fig 2A and col 6, lines 22-38 “Query Logs, Click Logs, Implicit/explicit signals (a respective user interaction parameter)”. Fig 2A and Col 7, lines 59-67, “cached search results store 20”, see also Fig 3 and 4); 
retrieving, from the search log database, based on terms of the first query, a set of queries, each respective query of the set having been previously submitted on the server (Fig 1 and 2A-2B, “previously submitted user queries”, col 2, lines 63-67, col 3, lines 40-43, col 11, lines 59-67, “Identification of Candidate Augmentation Queries”, see also Fig 3 and 4 step 404, “candidate augmentation queries”); 
15 retrieving, from the search log database, for each respective query of the set of queries, a respective set of search results (Fig 1, 2A, 2B, Fig 3, “cached search results 205” and Fig 4, see also Fig 5 and col 11, lines 54-58, col 16, lines 31-39); 
determining, by the server, a subset of queries from the set of queries such that for a given pair in the subset of queries, the given pair including the first query and one of the respective set of search results: a query difference in queries in minimized; a results difference in respective search results is maximized (Fig 3, “query selector 100”, Fig 4, step 406 and more specifically see Fig 1, “performance threshold 124” and Fig 8); and  13676922.2 40703/12546 
Shukla also teaches the portion of the limitation generating the set of training objects (see the overview and all Figures , each training object “the selected candidate augmentation query” including the first received query from the user 109 and the augmentation query based similarity score).  
Shukla didn’t teach generating the set of training objects 
However, Shan teaches generating the set of training objects to be used as negative training examples for training the MLA, each training object including the first query, a respective query of the subset of queries, and an indication of dissimilarity of respective search results (Fig 5, [0011], [0034], [0055], “the TDCM 110 generates master training data for use in training the model 106. As also explained above, the TDCM 110 receives user-behavioral data (e.g., click-through data) from a repository 122 of user-behavior”, [0073]-[0074], [0102], [0129]).
Also, Shan teaches a computer-implemented method for generating a set of training objects for training a machine learning algorithm (MLA) to determine query similarity based on textual content thereof (Fig 1, element 114, “training system”, [0034], “A training system 114 then uses any type of machine learning process to generate a provisional model 116 based on the master training data”), the MLA executable by a server, the method executable by the server, the method 5comprising: 
retrieving, from a search log database of the server, a first query having been submitted on the server, the first query being associated with a first set of search results (Fig 1, query, [0043], “the interface module 130 may provide a page through which the user may enter his or her query, and one or more pages which deliver the search results which have been determined as being relevant to the user's query.”), each respective search result being associated with a respective user interaction 10parameter (Fig 1, [0036], “the TDCM 110 culls the master training data from at least two sources. As a first source, the TDCM 110 receives user-behavioral data from a repository 122 (e.g., a data store) of such data. the user-behavioral data (a respective user interaction parameter) may correspond to click-through data extracted from a click log maintained by any search engine (a search log database of the server), such as search engine 108. The click-through data identifies queries submitted by users, together with click selections made by the users in response to the queries); 
determining, by the server, a subset of queries from the set of queries such that for a given pair in the subset of queries, the given pair including the first query and one of the respective set of search results: a query difference in queries in minimized; a results difference in respective search results is maximized ([0104], [0107]-[0108]); and  13676922.2 40703/12546 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Shan’s system into Shukla’s and by incorporating Shan into Shukla because both systems are related to Query augmentation would generate a model, using a machine-learning process, on the basis of user-behavioral data and knowledge data.
Further Achuthan teaches  retrieving, from the search log database, based on terms of the first query, a set of queries, each respective query of the set having been previously submitted on the server, each respective query having a number of overlapping search results with the first query being above a pre-determined first threshold ([0045], “If the value produced by the first layer similarity function is 0 for the pair of queries, then there was no overlap in the sets of clicked results from the queries (i.e., none of the clicked results from the first query were clicked results in the second query and vice versa)”, [0047], [0065]); 
15 retrieving, from the search log database, for each respective query of the set of queries, a respective set of search results, each respective search result of the respective set being associated with a respective user interaction parameter, each respective set of search results including having the number overlapping search results being below a pre- determined second threshold ([0045], “If the value produced by the first layer similarity function is 0 for the pair of queries, then there was no overlap in the sets of clicked results from the queries (i.e., none of the clicked results from the first query were clicked results in the second query and vice versa)”, [0047], [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Achuthan’s system into Shukla and Shan combined systems and by incorporating Achuthan into Shukla and Shan combined systems because all systems are related to Query augmentation would generate a model, using a machine-learning process, on the basis of user-behavioral data and knowledge data.


CONCLUSION
33.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.

Alfonseca et al (US 8825571 B1)
Suzuki et al (US 10909196 B1)
Philip et al (US 20170083523 A1)
Pantel et al (US 8762365 B1)
Bilenko et al (US 20090248661 A1)
Conroy et al (US 11126921 B2)
Ramanath et al (US 20200004886 A1)
Xie et al (US 20190370605 A1)
Guo et al (US 20190258722 A1)
Zhu et al (US 20190236132 A1)
Feng et al (US 20170300828 A1)
Venkataraman et al (US 20170262449 A1)
Zhang et al (US 20150186938 A1)
Alcock et al (US 20200082212 A1)
Zhao et al (US 20190294692 A1)
Kataria et al (US 20190034793 A1)
Weston et al (US 20170061294 A1)
Pantel et al (US 20130282704 A1)
Ikawa et al (US 20160085740 A1)
Xu et al (US 20120203717 A1)
Parikh et al (US 20090070299 A1)
Leitersdorf et al (US 20110004588 A1)
Broder et al (US 20090254512 A1)
Weare et al (US 20060294071 A1)
Qrtega et al (US 7574426 B1)
Farach-Colton et al (US 7296016 B1)
Bowman et al (US 6006225 A) 
Warren et al (US 20150310527 A1)
Shokouhi et al (US 20130246412 A1) 
White et al (US 20120158685 A1)
Costello (US 20090241066 A1)
Sirotkovic et al (US 20190188295 A1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169